Title: To James Madison from James Simpson, 17 November 1808
From: Simpson, James
To: Madison, James



No. 144.
Sir
Tangier 17th. November 1808

I beg leave to enclose with this triplicate of No. 143.  Little interesting or worthy of troubling you with, has of late occured in this Country.
His Majesty has performed a Journey to Taffitos, and in his way Chastised with great Severity a turbulent People in the Atlas.  All his Ships of War still continue at Sea, as is pretended watching a Sicilian Frigate lays at Gibraltar, but the truth is, as we have not yet had any serrious Rains to open the Bar across the entrance of the Lucas or Larach River, they cannot without hazard enter that Port.
In all human probability it will be so choaked up in less than twenty years, that no Vessel of consequence will be able to pass the Bar, for it evidently accumulates every year.  Some Frenchmen found means last Month to fit out a Boat at Tariffa with a Brass four pounder and appeared at Anchor in this Bay the following Morning, as a French Privateer.  At the request of the Spanish Consul the Boat was embargoed, on a supposition she had been run away with, but the purchase appearing to have been regular, it was released and sailed.  Next day they brought in an English dogger from Malaga for London laden with Fruit.  The English Consul then represented to this Government that he had reason to believe the Privateer was not provided with a Commission in Due form.  The French Consul insisted she was.  The Governor directed it should be shewn, but that was denied and the Privateer with her Prize are Detained.  Ultimately the arguments of both Consuls have been sent to his Majesty, that he may determine what is to be done on the occasion.  I have the honor to be Sir Your Most Obedient and Most Humble Servant

James Simpson

